DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The previous restriction of mailed 6/10/20 is moot since applicant cancelled claims 1-7 and added new claims 18-26 drawn to a bandage.  Claims 18-26 are pending in the instant application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: (66) in para. [0046].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Fig. 4, reference characters (60) and (70) appear to be directed to the same structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: In para. [0048], line 3, “70,72,74,76” should read --72,74,76,78--; para. [0048], line 5, “angel” should read --angle--; and “an” should read --and--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 and 23-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of U.S. Patent No. 10,667,957 (“the ‘957 patent”) and in view of U.S. Patent No. 4,430,998(Harvey et al”)
As regards claim 18, claim 1 of the ‘957 patent recites a bandage comprising (claim 1, line 1 of the ‘957 patent): a base substrate having a central region, a first side region and a second side region (claim 1, lines 2-3), at least the central region comprising an elastic material (claim 1, lines 3-4 recites the base substrate comprising an elastic material); a first side coupling member (claim 1, line 70), the first side coupling member extending over the first side region of the base substrate and a second side coupling member, the second side coupling member extending over  the second side region of the base substrate, each of the first side coupling member and the second side coupling member including: a base having a lower surface and an upper surface, and defining an outer perimeter having a leading edge, with the lower surface attached to the respective one of the first side region of the base and the second side region of the base; and a plurality of gripping structures integrally molded with extending outwardly from the base, and spaced apart from each other, each of the gripping structures being curved toward the leading edge, wherein the gripping structures each include a leading surface and a trailing surface, and opposing first side surface and second side surface, together defining a base perimeter at the base and an upper tip distally therefrom, with the leading surface being substantially parallel to the leading edge of the base, the opposing first side surface and second that is rigid and integrally molded side surface inwardly angled to meet at the upper tip, with the leading surface and the trailing surfaces being curved toward the leading edge each at a different radius of curvature, wherein the upper tip lies outside of a footprint defined by the base perimeter (claim 1, lines 11-29), wherein the plurality of gripping structures are arranged in a plurality of rows (see claims 1, 5 and 6 of the ‘956 patent).
Claim 1 of the ‘957 patent fails to teach the first side coupling member is rigid integrally molded, the first side coupling member is attached to the first side region and  the second side coupling member is rigid integrally molded and attached to the second side region. Harvey et al., however, discloses a wound closing device comprising a band (12) comprising an elastic material (see col. 2, lines 30-33).  The band has a central section (18) configured to overlie a wound or cut (6) and continuous side portions (19) and (21), each side portions is provided with at least one skin penetrating device such as one hook (22) or at least one row of hooks (22).  Each of the hooks is inclusive of a base (24) and is comprised of a rigid material (col. 3, lines 3-6).  The hook continues from the base into a needle (28).  The hook can be accommodated in a thickened part of side portion (19) and (21).  Harvey et al. further discloses that alternatively, by use of a single plastic, the base can be eliminated  and in effect merged with or form part of band 12.  The needle (28) than also merges with the band, being of the same material and integral therewith (see col. 3, lines 21-28).
In view of Harvey et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing of the present invention to have modified claims 1, 5 and 6 to include rigid integrally molded skin penetrating member on the first and second side portions as an alternative to providing the first and second side portions with hooks separately produced, thereby eliminating the base portion and allowing a single plastic to be used to create the device which allows for an easier manufacturing process.
With respect to claim 19, note the rejection of claim 18 above and see claim 1, lines 22-23 of the ‘957 patent.
With respect to claim 20, note the rejection of claim 18 above and claim 6, lines 1-3 and claim 5 of the ‘957 patent.
With respect to claim 21, note the rejection of claim 18 above and claim 1, lines 32-34 of the ‘957 patent.
With respect to claim 22, note the rejection of claim 18 above and claim 1, lines 1-5 of the ‘957 patent.
With respect to claim 23, note the rejection of claim 18 above and see claim 1, lines 5-6 of the ‘957 patent.
With respect to clam 24, note the rejection of claim 18 above and see claim 3, lines 1-2 of the ‘957 patent.
With respect to claim 25, note the rejection of claim 18 above and see claims 1 and 5-8 of the ‘957 patent.
With respect to claim 26, note the rejection of claim 18 above and see claim 1, lines 3-4 of the ‘957 patent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786